Title: From John Quincy Adams to Thomas Boylston Adams, 27 May 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 18.
St: Petersburg 15/27. May. 1811.

The Washington, Capt. Brown, has at length arrived at cronstadt, and we have received the letters by her, which we had so earnestly expected, and for some time had abandoned the hope of receiving. Among them is your letter of 9. Feby.—numbered 13/4 which if accurate, leaves five still outstanding.—Three sets of my lectures came at the same time, and all in good condition.
I have a letter from Mr. Erving at Paris, with information of the letters and packets for us in his charge, which will be forwarded from that City, and which I suppose will come to hand this or the next week—Though he left the United States a month later them the Washington, I suppose all your letters by him will be of an earlier date.
You can better conceive than I can describe the deep affliction into which we have been cast by the information of Mrs. Hellen’s death. My wife and her Sister Catherine have both been very ill since we received it, and are not yet entirely recovered.—To the former it was just at this juncture an Event as dangerous as it was mournful, and the effects off the first shock, have been very alarming.—At that moment I am favoured with better hopes, and by the blessing of Heaven indulge the belief of a favourable Event. I have yet from two to three months, to look to it; and of the concern and anxiety which in the interval will hang upon my mind, I need say little to you. The Heart knoweth its own bitterness. It will be sufficient if the occasion may allow me to call on you to intermeddle with its joys—The loss of Mrs. Norton has also affected me much, and called me sympathize with her venerable Parents, and her beloved children.
You prepare me for an account respecting the management of my affairs entrusted to you, not only different from my expectations, but more heavily charged with disappointment than a reasonable foresight could have awaited. Relying still with the most unqualified Confidence upon your Integrity, convinced that no negligence, no want of assiduity, no intentional impudence on your part did or will contribute to the result, I shall cheerfully abide by it, and look forward to a more satisfactory prospect in future. I hope you will never have occasion to find in me a severe scrutinizer of your transactions relative to my concerns, though I shall be as I always have been an attentive one.
The substance of the information you have already given me, has occasioned many reflections in my mind, which I think it best to communicate to you; and which I hope you will take in good part, as they are dictated more by my affection and friendship for yourself, than by the sense of my own Interest.
The first remark, and that which has most seriously affected me is that you suffer your own feelings to be so much agitated and depressed by occurrences untoward indeed, but not of a magnitude to disturb so much the  of a reasonable man. In affairs of the highest moment in which life itself and every thing dear to it is involved, it is a moral and religious duty, as well as a first principle in the pursuit of happiness, after doing all that depends upon ourselves, to bear the issue with Fortitude if adverse, or with Temperance if prosperous.—And if in the great operations of Fortune there may be, some excuse for sinking occasionally under unavoidable calamities, the same apology is not admissible for yielding to the petty troubles & vexations to which in some shape or other all mankind are liable—A shrick of pain may be extorted from the stoutest heart, at a seperation of a limb from the body; but childhood has only the privilege of screaming a the scratch of  pin.
My next observation is that you may perhaps by a little severity of self examination, derive from your disappointments, instruction with much more than it has cost you.—Lucky is the man, says an old Latin adage, who has learnt wisdom by the experience of others—But lucky say I is the man, who has learnt wisdom by his own experience—There is no Wisdom fit to be compared with it. For example; you tell me that the expences of repairs which you have made or allowd upon my houses and farms have exceeded by more than three fold your calculations before hand—Now, will your amour propre permit you to draw from this fact the conclusion that your previous calculations were inconsiderately made? If it will then allow me to say, that a counting of cost upon which an undertaking is to be founded, be it what it will, ought to come nearer the cost as it actually turns out than the proportion of one to three.—You know very well, long before this, from the experience of others that precalcualtions of cost for building and repairing always fall short of the reality; but how much better you know it now, that your own experience has brought it so closely home to yourself!—Let me indulge myself in the hope that this lesson will effectually teach you the art of counting cost, and that such an extraordinary miscalculation will never happen to you again, whether in the management of my affairs or of your own. Derive that practical benefit from these little disasters, and be assured that so far as I am concerned, I shall consider the money that it has cost as happily expended.
Again.—You undertake to go to house-keeping, on the calculation, that you would have my boys in your family.— It was not untill after you had taken and accomplished your Resolution, that the reflection occurred that neither you nor I could with propriety or Justice transfer them from their present residence, without not merely the consent but the most cheerful and cordial assent of those to whom they had been committed, and where the are treated with the kindest care and affection.—If this thought had presented itself to you before you took the step, it might have saved you all the troubles, vexations, disappointments, and repentance, which you say have been the consequence of your having taken it; but then you would not have had so much of the genuine wisdom bought by your own experience. “Today (says an old Greek proverb) is the disciple of yesterday, and teacher of tomorrow.” Let me entreat you my dear Brother, for your own sake and that of your own family, to reflect in future, before you undertake; and when you have undertaken, not to be dejected by disappointment—Your lot is not so dismal as it paints itself to your imagination—Instead of repining under it, employ your time and exert your faculties really to improve it—Be industrious, be vigilant, be frugal—And take care not to charge upon Fortune, what by clear though not very pleasant deduction is imputable to yourself.
I suppose that your account will say something about the issue of the action against me relative to the turnpike shares.—I have seen nothing about it in your letters since 1809.—I mentioned it here because it is but just to give you an opportunity to retort upon me a part of moral lecture. In that affair I was egrigiously duped, merely for the want of a common portion of that previous reflection which I am so earnestly Recommending to you. I am prepared to find that it has cost me dear, and to submit as cheerfully as I can to the penalty.
Mr. Gallatin once told me that he never in his life signed a receipt before he had actually received the money.—I had done so, on the occasion which gave rise to this remark from him, and it had involved me in no small difficulty upon the settlement of my accounts. I have done so many and many a time since, notwithstanding the warning of Mr. Gallatin and the still more forcible admonition of the inconvenience I had suffered from it in that instance.—There is a degree of distrust of human honesty, which may sometimes be just and necessary, but to which I could never attain as a general rule—The errors from which I have suffered most, have arisen from not distrusting enough—I have not been remarkably  of confidence, but I certainly have often confided too much.
Of this, Hilliard and Pack are two new examples—I must wait however for an explanation of what you mean by Pack’s morality—As to Hilliard I recommend it to you not to suffer yourself to be too long amused by his four promises—The late governor Sullivan speaking to me one day of his Son William, said he would do very well for a lawyer, if he was not too polite—From the excuses which you transmit to me for non payment, by every individual soul who owed me money when I left home, and from the facility with which you credited the clamours of tenants for repairs, I must remind you of the absolute necessity in this world of not being too polite—and most especially for a lawyer.
While all the engagements of others to me remain thus from year to year unfulfilled, my engagements to others which I had all reason to expect would before this time have been discharged still remain as heavy a load upon me as when I come away.—You tell me you had $1500 and expected in the quarter 300 more, with which you prepared to diminish my debt to my father.—Do my dear Brother, write me in your next letter after receiving this, that you have diminished it. Write me too that you have distributed all the copies of my lectures, which I directed to be given as presents—Do not tell me that it is not easy to find convenient modes of conveyance.In February 1811 you had still three copies to send to Washington—There are on the long wharf half a dozen merchants who send every month in the year vessels to Washington, by any one of which the three copies might have been sent. The trouble which it would have cost was to pack & address them and send them on board the vessel; this trouble it was certainly necessary to take; but then you would  have had the pleasure of writing me that my directions had been followed and my orders executed—You think, and justly, that this a matter of not much importance; but the principle that prompts the faithful execution of a small order, applies equally to a large one.—Charge me at its full value for all the trouble you take to perform my instructions; but take the trouble to perform them.
I will not promise you that on receiving the account by Mr. Erving, I shall not send you the second part of this homily, which I afraid you will relish as little as  did those of the Archbishop of Grenada—But what I do oblige myself to is the unabated and unalterable affection of the preacher.
